Gary, P. J., dissenting, July 25, 1892, a deposit of $1,014.71 was made with the appellee by Livingstone, in the name of the Metropolitan Art Engraving and Publishing Company. July 30th the bank was summoned as garnishee in the Circuit Court on an attachment sued out by the Review Co. against Livingstone and one Lumley. September 13th one Prior, with Livingstone and Lumley, sued the bank in the Superior Court for the money. The Metropolitan Art Engraving and Publishing Company seems to be the high-sounding name of a partnership of uncertain membership. . December 17th the bank filed a bill of interpleader and obtained an order from which these appeals are taken for an injunction against the prosecution of both cases. There was no need of this bill. It must be assumed that the Superior Court on the law side, where the suit of Prior, Livingstone and Lumley is pending, will protect the bank against a double claim by at least staying execution until the final disposition of the garnishment proceedings. Drake on Att., Sec. 699 et seg_.; Shaw v. Chester, 2 Edw. Chy. R. 405; McDonald v. Allen, 37 Wis. 108; Sablicich v. Russell, L. R. 3 Eq. 441. In those proceedings the question of whether the money belongs to Livingstone and Lumley only, or to them and Prior, will be determined upon the interpleader which the three have there filed under the statute, Secs. 11, 12, Ch. 62. It appears that the money is now in the Superior Court under an order made in this cause, and that the bank is willing that Prior, Livingstone and Lumley shall have it, if it can be protected against the attaching creditor of Livingstone and Lumley. There is therefore no reason for even proceeding to judgment in the suit on the law side of the court, until it shall be determined in the attachment case that it belongs to the three, and not to the two only. The order granting an injunction should be reversed and the cause remanded with directions to dissolve the injunction.